     1:21-cv-00011-SAL         Date Filed 01/04/21       Entry Number 1-1       Page 1 of 16




                                                                                                    ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
STATE OF SOUTH CAROLINA                              IN THE COURT OF COMMON PLEAS

COUNTY OF AIKEN                                      SECOND JUDICIAL CIRCUIT

Linda Bikas Smith,                                   Case No.
                                        Plaintiff,
                       vs.                                           SUMMONS

Hunter Warfield, Inc., AH4R Management -
SC, LLC, RentGrow, Inc. and Experian
Information Solutions, Inc.,
                                Defendants.


       TO:     THE DEFENDANTS ABOVE NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,

a copy of which is hereby served upon you and to serve a copy of your Answer to the said

Complaint on the subscriber, David A. Maxfield, Esquire, at his office at P.O. Box 11865,

Columbia, South Carolina 29211, within thirty (30) days after service hereof, exclusive of the

date of such service; and if you fail to answer the Complaint within the time aforesaid, the

Plaintiff in this action will apply to the court for the relief demanded in the Complaint. If you

fail to appear and defend, judgment by default will be rendered against you for the relief

demanded in the Complaint.




                                               DAVE MAXFIELD, ATTORNEY, LLC

                                               s/David A. Maxfield
                                               ________________________________
                                               Dave Maxfield, Esq., SC Bar No. 7163
                                               P.O. Box 11865
                                               Columbia, SC 29211
                                               (803) 509-6800
                                               (855) 299-1656 (fax)
                                               dave@consumerlawsc.com

DATED: November 23, 2020
Columbia, South Carolina
      1:21-cv-00011-SAL       Date Filed 01/04/21       Entry Number 1-1           Page 2 of 16




                                                                                                      ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
STATE OF SOUTH CAROLINA                          IN THE COURT OF COMMON PLEAS

COUNTY OF AIKEN                                       SECOND JUDICIAL CIRCUIT

Linda Bikas Smith,
                                                                  Case No.
                                 Plaintiff
                                                               COMPLAINT
vs.

                                                            (Jury Trial Requested)
Hunter Warfield, Inc., AH4R
Management - SC, LLC, RentGrow,
Inc., and Experian Information
Solutions, Inc.,

                              Defendants




       Plaintiff, complaining of the Defendants above-named, would show this Court:

                                        JURISDICTION

  1. The State of Residence of Plaintiff is the State of South Carolina.

  2. Upon information and belief, the State which Defendants reside in are States other than

       South Carolina.
  3. The Defendant Hunter Warfield, Inc. is a foreign corporation with its principal place of

       business, “nerve center” and headquarters in the State of Florida.

  4. The Defendant AH4R Management - SC, LLC is a corporation with its principal place of

       business, “nerve center” and headquarters in the State of South Carolina.

  5. The Defendant RentGrow, Inc., is a foreign corporation with its principal place of business,

       “nerve center” and headquarters in the State of Massachusetts.

  6. The Defendant Experian Information Solutions, Inc. is a foreign corporation with its principal

       place of business, “nerve center” and headquarters in the State of Texas.
 1:21-cv-00011-SAL         Date Filed 01/04/21        Entry Number 1-1       Page 3 of 16




                                                                                                   ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
7. This Court has jurisdiction over the parties and subject matter of this action, and venue is

   proper based upon the non-residence of the Defendant(s) herein.

                                   FACTUAL ALLEGATIONS

8. Plaintiff is a 68-year-old wife and mother who lives in Aiken, South Carolina. She has

   been a homeowner for decades.

9. Defendant AH4R Management – SC, LLC (“AH4R”) does business in South Carolina as

   “American Homes 4 Rent,” acting as landlord and/or property manager for residential

   leased premises throughout South Carolina.

10. Defendant Hunter Warfield, Inc., (“Hunter Warfield”) collects debts alleged to be owed

   landlords on leased premises.

11. Defendant RentGrow, Inc., (“RentGrow”) is a specialty credit reporting agency that

   creates, maintains, assembles and/or sells tenant screening reports to landlords and property

   managers regarding prospective renters.

12. Defendant Experian Credit Information Solutions, Inc., (“Experian”) is a credit reporting

   agency that creates, maintains, assembles and/or sells consumer credit reports, and

   specialty credit reports.

13. On or about February 6, 2015, without Plaintiff’s knowledge or consent, Plaintiff ex-

   daughter in law Courtney Smith entered into a residential lease agreement with AH4R to

   rent a property at 122 Bathurst Lane, Simpsonville, South Carolina, forging or caused to
   forged Plaintiff’s electronic signature thereon.

14. Upon information and belief, Courtney Smith defaulted on the lease.
15. AH4R assigned the account for collection to Defendant Hunter Warfield.

16. In or around August of 2018, Hunter Warfield sent Plaintiff a demand for $8,840.32,
   threatening specifically to report the account against her credit if not paid.

17. Upon learning of the above debt, Plaintiff immediately disputed it as fraudulent to Hunter

   Warfield.
 1:21-cv-00011-SAL         Date Filed 01/04/21       Entry Number 1-1          Page 4 of 16




                                                                                                     ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
18. From September of 2018 through August of 2019, Plaintiff disputed the account to Hunter

   Warfield and national credit reporting agencies multiple times, providing personal and

   identity information and FTC Fraud Affidavits.

19. For nearly one year, Hunter Warfield rejected or ignored Plaintiff’s claim of fraud,

   continuing to report and/or assert that Plaintiff was liable on the deb.t

20. Finally, on August 14, 2019 Hunter Warfield and/or Defendant Experian – removed the

   false collection tradeline / lease default from her credit file (or represented that they had).

21. After more than one hundred hours spent attempting to remedy the effects of identity theft,

   having her credit harmed, writing numerous emails and letters, and making numerous calls,

   Plaintiff believed the ordeal was over. This proved incorrect.

22. In or around November of 2019 Plaintiff was offered her “dream job” job working for the

   South Carolina Department of Mental Health’s “Coastal Empire” clinic in Hilton Head

   Island, South Carolina, a beautiful location where Plaintiff had dreamt of living.

23. Plaintiff excitedly accepted the job and looked for a rental property for her husband (who

   is retired) and her to live while in Hilton Head. As a homeowner for decades, Plaintiff

   believed she would have no problem securing housing.

24. On or about November 25, 2019, Plaintiff paid a $70.00 application fee and applied to rent

   a home in Hilton Head. The rental application revealed that (like the fraudulent property)

   the Hilton Head rental was managed by Defendant AH4R. whose property manager
   indicated that Plaintiff was approved and gave her move-in information.

25. On November 26, 2019 AH4R advised Plaintiff she was “accepted” and “good to go” with
   a move in date set for December 17, 2019.

26. As Plaintiff and her husband Mike were preparing to move, however, Plaintiff received an
   “Adverse Action” letter from AH4R stating that her rental application had been declined

   based on adverse rental history information provided by Defendant RentGrow, Inc.

27. Upon further inquiry, Plaintiff discovered that Defendant RentGrow, Inc., was reporting

   the prior fraudulent AH4R lease.
 1:21-cv-00011-SAL          Date Filed 01/04/21      Entry Number 1-1         Page 5 of 16




                                                                                                      ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
28. Plaintiff then discovered that Defendant AH4R and/or RentGrow, Inc., had obtained and

   relied on an “Experian Rent Bureau” report that – despite Experian’s removal of the

   fraudulent prior lease account just two months before – continued to contain false, negative

   information that Plaintiff had “defaulted” on the 2015 lease.

29. Once again, Plaintiff the laborious process of attempting to dispute the information with

   Defendants. Unfortunately, knowing that the false information would likely prevent her

   from finding any rental housing in Hilton Head, Plaintiff was forced to decline her dream

   job (which paid over $26,000 per year) and her move to Hilton Head.

30. The outcome of losing the job (which would have additionally provided State of South

   Carolina Health Plan benefits) further severely harmed Plaintiff, whose only other source

   of income was such social security benefits as she and her husband could receive.

31. In late November and early December 2019, Plaintiff disputed the false negative

   information to RentGrow and Experian, both of whom ultimately removed it.

32. Defendant Hunter Warfield, however, refused to accept Plaintiff’s fraud dispute, and

   continued to collect the debt from her it had been advised numerous times was the product

   of identity theft.

33. As before, besides its other collection attempts, Defendant Hunter Warfield continues

   specifically threaten that “If you do not pay the debt, we may report or continue to report

   to the credit reporting agencies for as long as the law permits this reporting.”
34. Upon information and belief, Hunter Warfield intends to continue inflicting damage on

   Plaintiff’s report until 2023.
35. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff has been damaged.

36. Plaintiff suffered the loss of her right to privacy, severe emotional distress, [Other Damages}
   and other concrete injuries in fact, due to the conduct of Defendants.

37. As a direct and proximate result of Defendants negligent, reckless, willful, intentional, and

   unlawful conduct, its violations of the Plaintiff’s statutory rights under state and federal law

   Plaintiff has been damaged in an amount to be determined by the trier of fact.
 1:21-cv-00011-SAL           Date Filed 01/04/21        Entry Number 1-1       Page 6 of 16




                                                                                                      ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
38. The harms caused by Defendants is likely to be redressed by a favorable judicial decision, and

   through both injunctive relief, an award of damages, and assessment of fines and punitive

   damages.

                            FOR A FIRST CAUSE OF ACTION
                              AS TO ALL DEFENDANTS

         (Violation of SC Code §39-5-10 et. seq., Unfair Trade Practices Act)
39. The allegations contained hereinabove are repeated as if fully alleged herein verbatim, to the

   extent not inconsistent with this cause of action.

40. The activities of the Defendants constitute “trade or commerce” as defined by South Carolina

   Code Section 39-5-10, et.seq., (as amended).

41. The actions of the Defendants above described, constitute unfair and deceptive acts and

   practices in the conduct of trade and commerce, as prohibited by the South Carolina Unfair

   Trade Practices Act, 39-5-10 et.seq., and are willful violations thereof.

42. The actions of the Defendants have a real and substantial potential for repetition and affect

   the public interest.

43. The Plaintiff has suffered an ascertainable loss due to the unlawful actions of the Defendants,

   entitling Plaintiff to recover actual damages in an amount to be proven at trial, treble said

   actual damages, and an award of attorney’s fees and costs


                FOR A SECOND CAUSE OF ACTION AS TO
     DEFENDANTS HUNTER WARFIELD, RENTGROW, INC., AND EXPERIAN
                          (Negligent & Willful Noncompliance with FCRA)

44. Plaintiff realleges and incorporates the allegations contained elsewhere herein to the extent

   not inconsistent with the allegations of this Cause of Action.

45. Defendants Experian and RentGrow are credit reporting agencies and/or specialty credit

   reporting agencies.

46. Defendant Hunter Warfield is a furnisher and user of information.
 1:21-cv-00011-SAL          Date Filed 01/04/21       Entry Number 1-1         Page 7 of 16




                                                                                                       ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
47. Defendants Experian and RentGrow, in assembling, maintaining, and furnishing credit reports

   on Plaintiff, failed to follow reasonable procedures to assure maximum possible accuracy, in

   violation of 15 U.S.C. §1681e.

48. Defendant Experian additionally reinserted previously deleted information into Plaintiff’s file,

   in violation of 15 U.S.C. §1681i.

49. Defendant Experian additionally failed to block false information following notice that the

   information was disputed based on theft of identity, in violation of 15 U.S.C. §1681c.

50. Defendant Hunter Warfield obtained credit reports on Plaintiff although it knew or should

   know that Plaintiff owed no valid debt, in violation of 15 U.S.C. §1681b.

51. Defendant Hunter Warfield further, after receiving information from multiple credit reporting

   agencies that the debt was disputed and the product of identity theft, failed to conduct a

   meaningful reinvestigation and rereported the false information as true and attributable to

   Plaintiff, violating §1681s-2(b).

52. Defendant Hunter Warfield further failed to include the fact of Plaintiff’s dispute in its

   reporting.

53. Because of Defendants’ failure to comply with the requirements of FCRA, Plaintiffs suffered

   and continues to suffer actual damages, including economic loss, denial of credit, lost

   opportunity to receive credit, damage to reputation, invasion of privacy, emotional distress

   and interference with Plaintiff’ normal and usual activities for which Plaintiffs seeks damages
   in an amount to be determined by the jury.

54. Plaintiff would further show that Defendants willfully violated the requirements of FCRA,
   and Plaintiff is entitled to recover actual, statutory, and punitive damages.

55. Plaintiffs is entitled to attorney fees under 15 U.S.C. § 1681n(a) and/or 15 U.S.C. §1681o(a).
     1:21-cv-00011-SAL            Date Filed 01/04/21    Entry Number 1-1         Page 8 of 16




                                                                                                        ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
                                 FOR A THIRD CAUSE OF ACTION
                                     AS TO HUNTER WARFIELD
                              (Violation of 15 USC §1692, et. seq., FDCPA)
   56. The allegations contained hereinabove are repeated as if fully alleged herein verbatim, to the

       extent not inconsistent herewith.

   57. Plaintiff is a consumer.

   58. Defendant Hunter Warfield is a debt collector.

   59. Defendant Hunter Warfield’s conduct involves an attempt to collect a “debt” the FDCPA

       defines it.

   60. Defendant Hunter Warfield committed multiple violations of the Act, including but not

       limited to:

           a. falsely representing the character, status, or amount of a debt;

           b. threatening to take actions that cannot legally be taken, including continued credit

                 reporting;

           c. communicating or threatening to communicate to any person credit information

                 known or which should be known to be false, including failing to communicate that a

                 debt is disputed.

           d. Attempting to collect amounts (including any interest, fee, charge, or expense

                 incidental to the principal obligation) not authorized by any agreement with

                 Plaintiff, nor permitted by law.

   61. Plaintiff should be granted judgment against Defendant for actual damages and such

       penalties and attorney fees as authorized by statute, and such other relief as is just and

       proper.

                                      PRAYER FOR RELIEF

       WHEREFORE, the prayer of the Plaintiff is for judgment in an amount sufficient to

compensate Plaintiff for actual damages, with punitive damages, statutory damages, such interest

as is allowable by law, costs, attorney’s fees, and such other relief as is just and proper.
     1:21-cv-00011-SAL         Date Filed 01/04/21       Entry Number 1-1         Page 9 of 16




                                                                                                     ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
                                               DAVE MAXFIELD, ATTORNEY, LLC

                                               s/ David A. Maxfield
                                               ________________________________
                                               Dave Maxfield, Esq., SC Bar No. 7163
                                               P.O. Box 11865
                                               Columbia, SC 29211
                                               (803) 509-6800
                                               (855) 299-1656 (fax)
                                               dave@consumerlawsc.com



November 23, 2020



                 ELECTRONICALLY STORED INFORMATION REQUEST

        This notice demands that you preserve all documents, tangible things, and electronically

stored information (“ESI”) potentially relevant to any issues in the above entitled matter. This

specifically includes, but is not limited to, all information pertaining to the above matter,

including specifically any recordings of any telephone communication between your company

and Plaintiff.

        As used in this request, “you” and “your” or “your client” refers to your organizations,

and its predecessors, successors in interest, assignees, parents, subsidiaries, divisions or

affiliates, and their respective officers, directors, employees, servants, agents, attorneys, and

accountants.

        Much of the information subject to disclosure or responsive to discovery is stored on your

client’s current and former computer systems and other media and devices (such as: personal

digital assistants, voice-messaging systems, online repositories, and cell phones).

        Electronically stored information (hereinafter, “ESI”) should be afforded the broadest

possible definition and includes (by way of example and not as an exclusive list) potentially

relevant information whether electronically, magnetically, or optically stored.
    1:21-cv-00011-SAL         Date Filed 01/04/21      Entry Number 1-1        Page 10 of 16




                                                                                                     ELECTRONICALLY FILED - 2020 Nov 23 4:31 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
       This preservation obligation extends beyond ESI in yours or your client’s care,

possession or custody and includes ESI in the custody of others that is subject to your client’s

direction or control. You must notify any current or former agent, attorney, employee, custodian

or contractor in possession of potentially relevant ESI to preserve such ESI to the full extent of

your client’s obligation to do so, and you must take reasonable steps to secure their compliance.
    1:21-cv-00011-SAL        Date Filed 01/04/21   Entry Number 1-1      Page 11 of 16




                                                                                          ELECTRONICALLY FILED - 2020 Dec 10 11:49 AM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
STATE OF SOUTH CAROLINA                            IN THE COURT OF COMMON PLEAS
                                                       SECOND JUDICIAL CIRCUIT
COUNTY OF AIKEN
                                                         Case No. 2020-CP-02-02286
Linda Bikas Smith,

                     Plaintiff,                            PROOF OF SERVICE

      vs.

Hunter Warfield, Inc., AH4R Management -
SC, LLC, RentGrow, Inc., and Experian
Information Solutions, Inc.,

                     Defendants.

     I, the undersigned, an employee of Dave Maxfield, Attorney at Law, have served CT
     Corporation System as registered agent for AH4R Management - SC, LLC, by U.S
     Certified Mail, Restricted Delivery and Return Receipt Requested on the 4th day of
     December 2020, with a Summons & Complaint in the above entitled action as
     shown by the attached receipt.

                                                _s/Janel Streater________________
                                                Janel Streater
21-cv-00011-SAL   Date Filed 01/04/21   Entry Number 1-1   Page 12 of




                                                              ELECTRONICALLY FILED - 2020 Dec 10 11:49
    1:21-cv-00011-SAL        Date Filed 01/04/21   Entry Number 1-1      Page 13 of 16




                                                                                          ELECTRONICALLY FILED - 2020 Dec 10 11:49 AM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
STATE OF SOUTH CAROLINA                            IN THE COURT OF COMMON PLEAS
                                                       SECOND JUDICIAL CIRCUIT
COUNTY OF AIKEN
                                                         Case No. 2020-CP-02-02286
Linda Bikas Smith,

                     Plaintiff,                            PROOF OF SERVICE

      vs.

Hunter Warfield, Inc., AH4R Management -
SC, LLC, RentGrow, Inc., and Experian
Information Solutions, Inc.,

                     Defendants.

     I, the undersigned, an employee of Dave Maxfield, Attorney at Law, have served CT
     Corporation System as registered agent for Experian Information Solutions, Inc.,
     by U.S Certified Mail, Restricted Delivery and Return Receipt Requested on the 4th
     day of December 2020, with a Summons & Complaint in the above entitled action
     as shown by the attached receipt.

                                                _s/Janel Streater________________
                                                Janel Streater
21-cv-00011-SAL   Date Filed 01/04/21   Entry Number 1-1   Page 14 of




                                                              ELECTRONICALLY FILED - 2020 Dec 10 11:49
    1:21-cv-00011-SAL        Date Filed 01/04/21    Entry Number 1-1        Page 15 of 16




                                                                                                ELECTRONICALLY FILED - 2020 Dec 31 3:13 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
    STATE OF SOUTH CAROLINA                (       IN THE COURT OF COMMON PLEAS
    COUNTY OF AIKEN                        (       SECOND JUDICIAL CIRCUIT
                                           (
   Linda Bikas Smith                       (
       vs.           Plaintiff,            (       Case No. 2020-CP-02-02286
                                           (             PROOF OF SERVICE
 Hunter Warfield, Inc. AH4R                (
 Management SC LLC, RentGrow, Inc.         (
and Experian Information Solutions, Inc.   (
                                           (
                     Defendants.           (
________________________________________
I the undersigned, an employee of Dave Maxfield, Attorney at Law, have served Stephen Sobota
as registered agent for Hunter Warfield, Inc., by U.S Certified Mail, Restricted Delivery and
Return Receipt Requested on the 7th day of December 2020, with a Summons & Complaint in
the above-entitled action as shown by the attached tracking information.


                                                         s/Janel Streater
                                                         Janel Streater
1:21-cv-00011-SAL                  Date Filed 01/04/21   Entry Number 1-1   Page 16 of 16




                                                                                            ELECTRONICALLY FILED - 2020 Dec 31 3:13 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202286
     Track your package
     Data provided by USPS



     Tracking number 70993400000604541961

     Delivered
     December 07, 11:35AM
     Tampa, FL


             View details on USPS



             Call 1-800-275-8777



             Track another package
